


--------------------------------------------------------------------------------

Exhibit 10.1
 
[cenveologo.jpg]
 
 
CENVEO, INC.
 
2007 LONG-TERM EQUITY INCENTIVE PLAN
 
 
SECTION 1.  
PURPOSE

 
This plan shall be known as the Cenveo, Inc. 2007 Long-Term Equity Incentive
Plan (the “Plan”).  The purpose of the Plan is to promote the interests of
Cenveo, Inc. (the “Company”) and its Subsidiaries and the Company's stockholders
by (i) attracting and retaining key officers, employees, and directors of, and
consultants to, the Company and its Subsidiaries and any future Affiliates; (ii)
motivating such individuals by means of performance-related incentives to
achieve long-range performance goals; (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company; (iv)
encouraging ownership of stock in the Company by such individuals; and (v)
linking their compensation to the long-term interests of the Company and its
stockholders.  With respect to any awards granted under the Plan that are
intended to comply with the requirements of “performance-based compensation”
under Section 162(m) of the Code, the Plan shall be interpreted in a manner
consistent with such requirements.
 
SECTION 2.  
DEFINITIONS

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)  “AFFILIATE” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity's outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.
 
(b)  “AWARD” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, Other Stock-Based Award or
other award granted under the Plan, whether singly, in combination, or in
tandem, to a Participant by the Committee (or the Board) pursuant to such terms,
conditions, restrictions and/or limitations, if any, as the Committee (or the
Board) may establish.
 
(c)  “AWARD AGREEMENT” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
 
(d)  “BOARD” shall mean the board of directors of the Company.
 
(e)  “CHANGE IN CONTROL” shall mean, unless otherwise defined in the applicable
Award Agreement, any of the following events:
 
(i)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
Person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the combined voting power of the then outstanding Voting Securities;
provided,
 
 
 

--------------------------------------------------------------------------------


 
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in a “Non-Control Acquisition” (as hereinafter
defined) shall not constitute an acquisition which would cause a Change in
Control.   A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any Subsidiary or (ii) the Company or any Subsidiary;
 
(ii)  The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that if the election or nomination for election by
the Company's stockholders of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if (1) such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest or (2) such individual was
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this paragraph;
 
(iii)  Consummation of a merger, consolidation or reorganization involving the
Company, unless,
 
(A)  The stockholders of the Company immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding Voting Securities of the
corporation (the “Surviving Corporation”) in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger,
consolidation or reorganization;
 
(B)  The individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation; and
 
(C)  No Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any Person who, immediately prior to
such merger, consolidation or reorganization, had Beneficial Ownership of forty
percent (40%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of forty percent (40%) or more of the combined voting power of the
Surviving Corporation's then outstanding Voting Securities; or
 
(iv)  Approval by the shareholders of the Company of:
 
(A)  A complete liquidation or dissolution of the Company; or
 
(B)  An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increased the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but
 
-2-
 

--------------------------------------------------------------------------------


 
for the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.
 
(f)  “CODE” shall mean the Internal Revenue Code of 1986, as amended from time
to time.  Any reference to a section of the Code shall include all regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.
 
(g)  “COMMITTEE” shall mean a committee of the Board composed entirely of
Non-Employee Directors, each of whom shall in addition satisfy the requirements
to qualify as a “non-employee director” for purposes of Exchange Act Section 16
and Rule 16b-3 thereunder and an “outside director” for purposes of Section
162(m).
 
(h)  “CONSULTANT” shall mean any consultant to the Company or its Subsidiaries
or Affiliates.
 
(i)  “DIRECTOR” shall mean a member of the Board.
 
(j)  “EMPLOYEE” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.
 
(k)  “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
 
(l)  “FAIR MARKET VALUE” with respect to the Shares, shall mean, (1) for all
purposes other than a sale of the Shares on the open market, (i) the closing
sales price of the Shares on the New York Stock Exchange, or any other exchange
or market which is the primary trading market for the Shares, on such date, or
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported or (ii) in the event
there is no public market for the Shares on such date, the fair market value as
determined, in good faith, by the Committee in its sole discretion; and (2) for
purposes of a sale of a Share on the open market as of any date, the actual
sales price on that date.
 
(m)  “INCENTIVE STOCK OPTION” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is both designated
as an Incentive Stock Option and qualifies as an incentive stock option within
the meaning of Section 422 of the Code.
 
(n)  “NON-QUALIFIED STOCK OPTION” shall mean an option to purchase Shares from
the Company that is granted under Section 6 of the Plan which either is
designated as a Non-Qualified Stock Option or does not qualify as an incentive
stock option within the meaning of Section 422 of the Code.
 
(o)  “NON-EMPLOYEE DIRECTOR” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.
 
(p)  “OPTION” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(q)  “OPTION PRICE” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.
 
(r)  “OTHER STOCK-BASED AWARD” shall mean any Award granted under Section 9 of
the Plan.
 
-3-
 

--------------------------------------------------------------------------------


 
(s)  “PARTICIPANT” shall mean any Employee, Director, Consultant or other person
who receives an Award under the Plan.
 
(t)  “PERFORMANCE AWARD” shall mean any Award granted under Section 8 of the
Plan.
 
(u)  “PERSON” shall mean any individual, corporation, partnership, limited
liability company, associate, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
 
(v)  “RESTRICTED SHARE” shall mean any Share granted under Section 7 of the
Plan.
 
(w)  “RESTRICTED SHARE UNIT” or “RSU” shall mean any unit granted under Section
7 of the Plan.
 
(x)  “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
(y)  “SECTION 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
 
(z)  “SECTION 162(m)” shall mean Section 162(m) of the Code.
 
(aa)  “SECTION 409A” shall mean Section 409A of the Code.
 
(bb)  “SHARES” shall mean shares of the common stock, $0.01 par value, of the
Company.
 
(cc)  “STOCK APPRECIATION RIGHT” or “SAR” shall mean a stock appreciation right
granted under Section 6 of the Plan that entitles the holder to receive, with
respect to each Share as to which the award is granted, the amount determined by
the Committee and specified in an Award Agreement.  In the absence of such a
determination, the holder shall be entitled to receive, with respect to each
Share as to which the award is granted, the excess of the Fair Market Value of a
Share on the date of exercise over the Fair Market Value of a Share on the date
of grant.
 
(dd)  “SUBSIDIARY” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.
 
(ee)  “SUBSTITUTE AWARDS” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.
 
SECTION 3.  
ADMINISTRATION

 
3.1  Authority of Committee.  The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board.  Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant (which may include tandem awards, pursuant to which a Participant
may receive the benefit of one Award only to the extent he or she relinquishes
the tandem Award); (iii) determine the number of Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms, and conditions of any
Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised (subject to any
 
-4-
 

--------------------------------------------------------------------------------


 
limitations imposed by Section 409A); (vi) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vii) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (viii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (ix) except to the extent
prohibited by Section 6.2 and after taking Section 409A into consideration,
amend or modify the terms of any Award at or after grant (with the consent of
the holder of the Award to the extent required by Section 14.2); (x) establish,
amend, suspend, or waive such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; and (xi)
make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14.1 hereunder to amend or
terminate the Plan.
 
3.2  Committee Discretion Binding.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.
 
3.3  Action by the Committee.  The Committee shall hold its meetings at such
times and places and in such manner as it may determine.  All determinations of
the Committee shall be made by not less than a majority of its members.  Any
decision or determination reduced to writing and signed by all of the members of
the Committee shall be fully effective as if it had been made by a majority vote
at a meeting duly called and held.  The Committee may appoint a Secretary and
may make such rules and regulations for the conduct of its business, as it shall
deem advisable.
 
3.4  Delegation.  Subject to the terms of the Plan and applicable law, the
Committee may delegate to a committee of two or more officers or managers of the
Company or of any Subsidiary or Affiliate the authority, subject to such terms
and limitations as the Committee shall determine, to grant Awards to, or to
cancel, modify or waive rights with respect to, or to alter, discontinue,
suspend, or terminate Awards held by Participants who are not officers or
directors of the Company for purposes of Section 16 or who are otherwise not
subject to such Section.
 
3.5  No Liability.  No member of the Board or Committee or any officer or
employee of the Company to whom they have delegated authority under the Plan
shall be liable for any action taken or determination made in good faith with
respect to the Plan or any Award granted hereunder, and the Company shall
indemnify such individuals, to the fullest extent permitted by law, in respect
of any such action or determination made in good faith.
 
SECTION 4.  
SHARES AVAILABLE FOR AWARDS

 
4.1  Shares Available.  Subject to the provisions of Section 4.2 hereof, the
stock to be subject to Awards under the Plan shall be the Shares of the Company
and the maximum number of Shares with respect to which Awards may be granted
under the Plan shall be 2 million Shares plus any unused Shares authorized for
Awards under the Cenveo, Inc. 2001 Long-Term Equity Incentive Plan (the “2001
Plan”) (including unused Shares authorized under prior plans which were rolled
into the 2001 Plan).  Of the Shares available for Awards under this Plan, no
more than 1,500,000 Shares (plus any unused Shares previously authorized for
restricted share or RSU awards under prior plans) shall be granted as Restricted
Shares or issued with respect to Restricted Share Units or other full value
share awards.  No more than 500,000 Shares shall be issued with respect to
Incentive Stock Options.  Notwithstanding the
 
-5-
 
 

--------------------------------------------------------------------------------


 
foregoing and subject to adjustment as provided in Section 4.2, the maximum
number of Shares with respect to which Awards may be granted under the Plan
shall be increased by the number of Shares with respect to which stock options
or other awards granted under the Mail-Well, Inc. 1994 Stock Option Plan,
Mail-Well, Inc. 1996 Directors Stock Option Plan, Mail-Well, Inc. 1997
Non-Qualified Stock Option Plan, Mail-Well, Inc. 1998 Stock Option Plan, and the
2001 Plan were outstanding as of the effective date of this Plan, but which
terminate, expire unexercised, or are settled for cash, forfeited or canceled
without the delivery of Shares under the terms of such plans after the effective
date of this Plan.
 
If, after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited, or if such an
Award is settled for cash or otherwise terminates, expires unexercised, or is
canceled without the delivery of Shares, then the Shares covered by such Award,
or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such settlement, forfeiture, termination,
expiration, or cancellation, shall again become Shares with respect to which
Awards may be granted.  In the event that withholding tax liabilities arising
from any Award other than Options or SARs are satisfied by the withholding of
Shares from such Award, the number of Shares available for Awards under the Plan
shall be increased by the number of Shares withheld.
 
Notwithstanding the foregoing and subject to adjustment as provided in Section
4.2 hereof, no Participant may receive Options or SARs under the Plan in any
calendar year that relate to more than 750,000 Shares.
 
4.2  Adjustments.  In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property) recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee, in its sole discretion, to be
appropriate in order to prevent dilution or enlargement of benefits under the
Plan, then the Committee shall, in such manner as it may deem equitable and
taking Section 409A into account (and, with respect to Incentive Stock Options,
in such manner as is consistent with Section 422 of the Code and the regulations
thereunder): (i) adjust any or all of (1) the aggregate number of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan; and (3)
the grant or exercise price with respect to any Award under the Plan, provided
that the number of shares subject to any Award shall always be a whole number;
(ii) if deemed appropriate, provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (iii) if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award.
 
4.3  Substitute Awards.  Any Shares issued by the Company as Substitute Awards
in connection with the assumption or substitution of outstanding grants from any
acquired corporation or company with which the Company combines shall not reduce
the Shares available for Awards under the Plan.
 
4.4  Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of issued Shares that have been reacquired by the Company.
 
-6-
 

--------------------------------------------------------------------------------


 
SECTION 5.  
ELIGIBILITY

 
Any Employee, Director or Consultant shall be eligible to be granted Awards
under the Plan; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.
 
SECTION 6.  
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 
6.1  Grant.  Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Participants to whom Options and
SARs shall be granted, the number of Shares subject to each Award, the Option
exercise price or SAR base price and the conditions and limitations applicable
to the exercise of each Option and SAR.  The Committee shall have the authority
to grant Incentive Stock Options, or to grant Non-Qualified Stock Options, or to
grant both types of Options, in each case with or without tandem SARs.  In the
case of Incentive Stock Options or tandem SARs related to such Options, the
terms and conditions of such grants shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code.  A person who has been
granted an Option or SAR under this Plan may be granted additional Options or
SARs under the Plan if the Committee shall so determine; provided, however, that
to the extent the aggregate Fair Market Value (determined at the time the Option
is granted) of the Shares with respect to which all incentive stock options are
exercisable for the first time by an Employee during any calendar year (under
all plans described in Section 422(d) of the Code of the Company and its
Subsidiaries) exceeds $100,000 (or such higher amount as is permitted in the
future under Section 422(d) of the Code) such Options shall be Non-Qualified
Stock Options.
 
6.2  Price.  The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted.  Except in the case of Substitute
Awards, the Option Price of an Option may not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option.  Notwithstanding
the foregoing and except as permitted by the provisions of Section 4.2 and
Section 14 hereof, the Committee shall not have the power to (i) amend the terms
of previously granted Options to reduce the Option Price of such Options, or
(ii) cancel such Options and grant substitute Options with a lower Option Price
than the canceled Options.  Except with respect to Substitute Awards, SARs may
not be granted with a base price less than the Fair Market Value of a Share on
the date of grant.
 
6.3  Term.  Subject to the provisions of Section 6.6, each Option and SAR and
all rights and obligations thereunder shall expire on the date determined by the
Committee and specified in the Award Agreement.  The Committee shall be under no
duty to provide terms of like duration for Options or SARs granted under the
Plan.  Notwithstanding the foregoing, no Option or SAR shall be exercisable
after the expiration of seven (7) years from the date such Option or SAR was
granted.
 
6.4  Exercise.
 
(a)  Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter.  The Committee shall have full and
complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine.  Notwithstanding
the foregoing, an Option or SAR may not be exercisable faster than in equal
installments over three (3) years after grant (for time-based vesting) or prior
to one (1) year after grant (for performance-based vesting), except (i) pursuant
to a Change in Control, (ii) for Awards to Non-Employee Directors, and (iii) as
provided in Section 12.
 
-7-
 

--------------------------------------------------------------------------------


 
(b)  The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable.  The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.
 
(c)  An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised, together with any applicable withholding taxes (unless the
Committee has approved an alternative manner of satisfying the withholding
requirements).  A tandem SAR that is related to an Incentive Stock Option may be
exercised only to the extent that the related Option is exercisable and only
when the Fair Market Value of a Share exceeds the Option Price of the related
Option.  The exercise of either an Option or tandem SAR shall result in the
termination of the other to the extent of the number of Shares with respect to
which either the Option or tandem SAR is exercised.
 
(d)  Payment of the Option Price shall be made in cash or cash equivalents, or,
at the discretion of the Committee and subject to applicable securities laws,
(i) in whole Shares valued at the Fair Market Value of such Shares on the date
of exercise, (ii) by a combination of such cash (or cash equivalents) and such
Shares, (iii) by delivering a notice of exercise of the Option and
simultaneously selling the Shares thereby acquired, pursuant to a brokerage or
similar agreement approved in advance by proper officers of the Company, using
the proceeds of such sale as payment of the Option Price, together with any
applicable withholding taxes, or (iv) by any other exercise method (including
attestation of shares) approved by the Committee. Until the optionee has been
issued the Shares subject to such exercise, he or she shall possess no rights as
a stockholder with respect to such Shares.
 
(e)  At the Committee's discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares, or a combination of cash and
Shares.  A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.
 
6.5  [Reserved].
 
6.6  Ten Percent Stock Rule.  Notwithstanding any other provisions in the Plan,
if at the time an Option or SAR is otherwise to be granted pursuant to the Plan
the optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option or
tandem SAR to be granted to such optionee or rights holder pursuant to the Plan
shall satisfy the requirement of Section 422(c)(5) of the Code, and the Option
Price shall be not less than 110% of the Fair Market Value of the Shares of the
Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.
 
SECTION 7.  RESTRICTED SHARES AND RESTRICTED SHARE UNITS
 
7.1  Grant.
 
(a)  Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted
 
-8-
 

--------------------------------------------------------------------------------


 
Shares and Restricted Share Units may be forfeited to the Company, and the other
terms and conditions of such Awards.  The Restricted Share and Restricted Share
Unit Awards shall be evidenced by Award Agreements in such form as the Committee
shall from time to time approve, which agreements shall comply with and be
subject to the terms and conditions provided hereunder and any additional terms
and conditions established by the Committee that are consistent with the terms
of the Plan.
 
(b)  Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award.  The Award Agreement shall set forth a period of
time during which the grantee must remain in the continuous employment of the
Company in order for the forfeiture and transfer restrictions to lapse.  If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified portions of the Shares covered
by the Restricted Share or Restricted Share Unit Award.  The restrictions shall
lapse no sooner than in equal installments over a period of at least three (3)
years from the date of grant (for time-based vesting) or one (1) year from the
date of grant for performance-based vesting, except (i) pursuant to a Change in
Control, (ii) for Awards to Non-Employee Directors, and (iii) as provided in
Section 12.  The Award Agreement may also, in the discretion of the Committee,
set forth performance or other conditions that will subject the Shares to
forfeiture and transfer restrictions.  Subject to the foregoing provisions of
this Section 7.1(b), the Committee may, at its discretion, waive all or any part
of the restrictions applicable to any or all outstanding Restricted Share and
Restricted Share Unit Awards except that the Committee may not waive
restrictions with respect to awards intended to qualify under Section 162(m) if
such waiver would cause the award to fail to qualify as “performance–based”
under Section 162(m).
 
7.2  Delivery of Shares and Transfer Restrictions.  At the time of a Restricted
Share Award, a certificate representing the number of Shares awarded thereunder
shall be registered in the name of the grantee. Such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
grantee subject to the terms and conditions of the Plan, and shall bear such a
legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine.  Except as provided by the Committee pursuant to
Section 15.9, the grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions: (i) the grantee shall
not be entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; (iii) except as otherwise
determined by the Committee at or after grant, all of the Shares shall be
forfeited and all rights of the grantee to such Shares shall terminate, without
further obligation on the part of the Company, unless the grantee remains in the
continuous employment of the Company for the entire restricted period in
relation to which such Shares were granted and unless any other restrictive
conditions relating to the Restricted Share Award are met; and (iv) the
grantee’s right to dividends shall be subject to the Committee’s discretion
under Section 15.2 hereof.  Any Shares, any other securities of the Company and
any other property (except for cash dividends) distributed with respect to the
Shares subject to Restricted Share Awards shall be subject to the same
restrictions, terms and conditions as such Restricted Shares.
 
7.3  Termination of Restrictions.  At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the Restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant's beneficiary or estate, as the case may be.
 
-9-
 

--------------------------------------------------------------------------------


 
7.4  Payment of Restricted Share Units.  Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share.  Restricted Share Units shall
be paid in cash, Shares, other securities or other property, as determined in
the sole discretion of the Committee, upon the lapse of the restrictions
applicable thereto, or otherwise in accordance with the applicable Award
Agreement.  A Participant shall be credited with dividend equivalents on any
vested Restricted Share Units credited to the Participant's account at the time
of any payment of dividends to stockholders on Shares.  The amount of any such
dividend equivalents shall equal the amount that would have been payable to the
Participant as a stockholder in respect of a number of Shares equal to the
number of vested Restricted Share Units then credited to the Participant.  Any
such dividend equivalents shall be credited to the Participant's account as of
the date on which such dividend would have been payable and shall be converted
into additional Restricted Share Units (which shall be immediately vested) based
upon the Fair Market Value of a Share on the date of such crediting.  The
grantee’s right to dividend equivalents in respect of Restricted Share Units
that are not yet vested shall be subject to the Committee’s discretion under
Section 15.2 hereof.  Except as otherwise determined by the Committee at or
after grant, Restricted Share Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of, and all Restricted
Share Units and all rights of the grantee to such Restricted Share Units shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in continuous employment of the Company for the entire
restricted period in relation to which such Restricted Share Units were granted
and unless any other restrictive conditions relating to the Restricted Share
Unit Award are met.
 
SECTION 8.  
PERFORMANCE AWARDS

 
8.1  Grant.  The Committee shall have sole and complete authority to determine
the Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee, in accordance with the achievement of such performance goals
during such performance periods as the Committee shall establish, (which may be
annual performance periods) and (iii) payable at such time and in such form as
the Committee shall determine.  All Performance Awards shall be subject to the
terms and provisions of Section 11 hereof, and may be in the form of cash,
Options, SARs, Restricted Shares, RSUs, or Other Stock-Based Awards.
 
8.2  Terms and Conditions.  Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.
 
8.3  Payment of Performance Awards.  Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis.  Except as provided by the Committee, termination of employment prior to
the end of any performance period, other than for reasons of death or
disability, will result in the forfeiture of the Performance Award, and no
payments will be made.  A Participant's rights to any Performance Award may not
be sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of in any manner, except by will or the laws of descent and
distribution, and/or except as the Committee may determine at or after grant.
 
SECTION 9.  
OTHER STOCK-BASED AWARDS

 
The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is (i)
not an Award described in Sections 6, 7
 
-10-
 

--------------------------------------------------------------------------------


 
and 8 above and (ii) an Award of Shares or an Award denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
deemed by the Committee to be consistent with the purposes of the Plan.  Subject
to the terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.
 
SECTION 10.  
DIRECTOR AWARDS

 
10.1  Awards to Non-Employee Directors.  The Board may provide that all or a
portion of a Non-Employee Director's annual retainer, meeting fees and/or other
awards or compensation as determined by the Board, be payable (either
automatically or at the election of a Non-Employee Director) in the form of
Non-Qualified Stock Options, SARs, Restricted Shares, Restricted Share Units
and/or Other Stock-Based Awards, including unrestricted Shares.  The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director's
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.
 
10.2  Awards in lieu of Cash Stipends.  Notwithstanding any minimum vesting or
restricted periods for Awards, grants of SARs, Restricted Shares and RSUs to
Directors shall have no minimum vesting period or restrictive period, and shall
vest as may be determined in the sole discretion of the Board.
 
SECTION 11.  
PROVISIONS APPLICABLE TO PERFORMANCE AWARDS

 
11.1  Notwithstanding anything in the Plan to the contrary, Performance Awards
shall be subject to the terms and provisions of this Section 11.
 
11.2  The Committee may grant Performance Awards which are intended to qualify
as “performance-based compensation” under Section 162(m), whose grant or vesting
is based solely upon the attainment of performance targets related to one or
more performance goals selected by the Committee from among the goals specified
below.  For the purposes of this Section 11, performance goals shall be limited
to one or more of the following Company, Subsidiary, operating unit or division
financial performance measures:
 
(a)  earnings before interest, taxes, depreciation and/or amortization;
 
(b)  operating income or profit;
 
(c)  operating efficiencies;
 
(d)  return on equity, assets, capital, capital employed, or investment;
 
(e)  after tax operating income;
 
(f)  net income;
 
(g)  earnings or book value per Share;
 
(h)  cash flow(s);
 
(i)  total sales or revenues or sales or revenues per employee;
 
(j)  production (separate work units or SWU's);
 
-11-
 

--------------------------------------------------------------------------------


 
(k)  stock price or total shareholder return;
 
(l)  dividends; or
 
(m)  strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals, and goals relating
to acquisitions or divestitures; or any combination thereof.
 
Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit or division of the Company
and/or the past or current performance of other companies, and in the case of
earnings-based measures, may use or employ comparisons relating to capital,
shareholders' equity and/or Shares outstanding, or to assets or net assets.
 
11.3  With respect to any Participant, the maximum annual number of Shares in
respect of which all Share-denominated Performance Awards may be granted under
Section 8 of the Plan is 150,000 and the maximum annual amount of any
cash-denominated Performance Award is $5,000,000.  These limits are in addition
to the annual limits on Option/SAR grants set forth in Section 4.1.
 
11.4  To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Participant for such performance
period.  Following the completion of each performance period, the Committee
shall certify in writing whether the applicable performance targets have been
achieved and the amounts, if any, payable to Participants for such performance
period.  In determining the amount earned by a Participant for a given
performance period, unless otherwise provided in any applicable Award Agreement,
the Committee shall have the right to reduce (but not increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or
corporate performance for the performance period.
 
SECTION 12.  
TERMINATION OF EMPLOYMENT

 
The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon the Company’s termination of a
Participant’s employment with the Company, its Subsidiaries and Affiliates
without cause, a Participant’s termination of employment for good reason, or by
reason of death, disability or retirement, and may provide such terms and
conditions in the Award Agreement or by amendment thereto or in such rules and
regulations as it may prescribe.
 
SECTION 13.  
CHANGE IN CONTROL

 
Upon a Change in Control, all outstanding Awards shall vest, become immediately
exercisable or payable and have all restrictions lifted.  Notwithstanding the
foregoing, if payment is not permitted under Section 409A, such payment shall be
made at the earliest date permitted under Section 409A.
 
SECTION 14.  
AMENDMENT AND TERMINATION

 
14.1  Amendments to the Plan.  The Board may amend, alter, suspend, discontinue,
or terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if such approval is necessary to comply with any
tax, stock exchange, or other regulatory requirement with which the
 
-12-
 

--------------------------------------------------------------------------------


 
Board deems it necessary or desirable to comply; provided that any such waiver,
amendment, alteration, suspension, discontinuance or termination that would
materially adversely affect the rights of any Participants, or any holder or
beneficiary, under any Award theretofore granted, shall not to that extent be
effective without the consent of the affected Participant, holder, or
beneficiary.  Notwithstanding the foregoing, the Board reserves the right to
amend the Plan without stockholder or Participant consent to the extent the
Board determines that such amendment is necessary or desirable in order to
comply with Section 409A.
 
14.2  Amendments to Awards.  Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially adversely affect the rights of any Participants, or any holder or
beneficiary of any Award theretofore granted, shall not to that extent be
effective without the consent of the affected Participant, holder, or
beneficiary.  Notwithstanding the foregoing, the Committee reserves the right to
amend any Award without Participant consent to the extent the Committee
determines that such amendment is necessary or desirable in order to comply with
Section 409A.
 
14.3  Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 hereof) affecting the Company, any Subsidiary or
Affiliate, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.  In addition,
prior to a merger or other corporate transaction the Committee may require that
all outstanding Options and/or SARs be exercised within a period of at least ten
business days prior to such transaction, and that any Options and/or SARs not
exercised within such period shall be forfeited.
 
SECTION 15.  
GENERAL PROVISIONS

 
15.1  Limited Transferability of Awards.  Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution and/or as may be provided by the Committee in its
discretion, at or after grant.  No transfer of an Award by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.
 
15.2  Dividends and Dividend Equivalents.  Except as provided in Section 7.4
with respect to vested RSUs, in the sole and complete discretion of the
Committee, an Award other than Options or SARs may provide the Participant with
dividends or dividend equivalents, which may be payable in cash, Shares, other
securities or other property on a current or deferred basis.  All dividends or
dividend equivalents which are not paid currently may, at the Committee's
discretion, accrue interest, be reinvested into additional Shares or RSUs, or be
credited as additional Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to the underlying Award.  The total
number of Shares available for grant under Section 4 shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as additional Awards.
 
15.3  No Rights to Awards.  No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards.  The terms and conditions of Awards need not
be the same with respect to each Participant.
 
-13-
 

--------------------------------------------------------------------------------


 
15.4  Share Restrictions.  All Shares or other securities of the Company or any
Subsidiary or Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the SEC or any state securities commission
or regulatory authority, any stock exchange or other market upon which such
Shares or other securities are then listed, and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any
certificates for such Shares or other securities to make appropriate reference
to such restrictions.
 
15.5  Share Certificates.  All provisions under this Plan calling for the
delivery of Share certificates may be satisfied by recording the respective
person as the owner of the Shares on the books of the Company, if permitted by
applicable law.
 
15.6  Withholding.  A Participant may be required to pay to the Company or any
Subsidiary or Affiliate, and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other taxes in respect of an Award, its exercise or vesting, or any payment
or transfer under an Award or under the Plan and to take such other action as
may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes.
 
15.7  Award Agreements.  Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto.  In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail.
 
15.8  Tax Treatment.  Although the Company may endeavor to qualify an Award for
favorable tax treatment or to avoid unfavorable tax treatment, the Company makes
no representation that the desired tax treatment will be available and expressly
disclaims any liability for the failure to maintain favorable or avoid
unfavorable tax treatment.
 
15.9  No Limit on Other Compensation Arrangements.  Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of options, SARs, restricted shares, restricted share
units, other stock-based awards or other types of Awards provided for hereunder.
 
15.10  No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate.  Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.
 
15.11  No Rights as Stockholder.  Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such
Shares.  Notwithstanding the foregoing, in connection with each grant of
Restricted Shares hereunder, the applicable Award Agreement shall specify if and
to what extent the Participant shall not be entitled to the rights of a
stockholder in respect of such Restricted Shares.
 
15.12  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Colorado without giving
effect to conflicts of laws principles.
 
-14-
 

--------------------------------------------------------------------------------


 
15.13  Severability.  If any provision of the Plan or any Award is, or becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
15.14  Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder, or
beneficiary.
 
15.15  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
 
15.16  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.
 
15.17  Headings.  Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
SECTION 16.  
TERM OF THE PLAN

 
16.1  Effective Date.  The Plan shall be effective as of February 22, 2007, the
date it was approved by the Board, subject to approval by the Company's
stockholders at the 2007 annual meeting.
 
16.2  Expiration Date.  No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.
 
No award intended to qualify as performance-based compensation under Section
162(m) shall be granted after the Company’s annual meeting held in 2012 unless
the material terms of the performance goals (as defined in Section 162(m)) have
been reapproved by the Company’s stockholders within the five years prior to
such grant.
 
-15-
